Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter



1.	Claims 1-12 are allowed.

	
	          The following is an examiner’s statement of reasons for allowance:  

		Claims 1, 5 and 9 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 1, 5 and 9

		None of the prior art of record teaches or fairly suggests that image processing method/system/non-transitory machine-readable information storage mediums  for tracking motion of subjects in three dimensional scene that dynamically adjusting, the directivity for localizing the subject's observed in the environment based on the subject's motion, the global coordinates and the dimensions of the environment, and together with combination of other claimed elements as set forth in the independent claims 1, 5 and 9.  Therefore, the claims 1, 5 and 9 are over the prior art of records.

		

Claims 2-4, 9-8 and 10-12 are allowed because they are depended on independent claims 1, 5 and 9.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663